Per Curiam.

As both lower courts and amicus curiae point out the practice as followed in the Clark County Prosecutor’s office is not proscribed by Ohio law, and is customary in the smaller populated counties of Ohio. The arrangement of allowing county prosecutors in smaller populated counties to engage in a private practice of law can be beneficial to subdivisions such as Clark County, in that it ensures that the county is able to attract competent and experienced attorneys to the office of prosecuting attorney.
Appellant lodges numerous instances of misfeasance on the part of defendants in using public goods and services for private gain. However, both lower courts held that appellant failed to satisfy his burden of proof beyond his bare allegations. We decline to exposite the litany of incidents raised by appellant, because this court will not substitute its judgment for the trier-of-fact absent a manifest and clear abuse of discretion. Given this set of circumstances, the real issue involved in the case sub judice is whether the trial court’s judgment was against the manifest weight of the evidence. The court of appeals answered this question in the negative, and we concur with that conclusion.
As this court held in C.E. Morris Co. v. Foley Construction Co. (1978), 54 Ohio St. 2d 279 [8 O.O.3d 261]:
“Judgments supported by some competent, credible evidence going to all the essential elements of the case will not be reversed by a reviewing court as being against the manifest weight of the evidence.”
*55See, also, In re Sekulich (1981), 65 Ohio St. 2d 13, 16 [19 O.O.3d 192]; Frankenmuth Mut. Ins. Co. v. Selz (1983), 6 Ohio St. 3d 169, 172; State, ex rel. Shady Acres Nursing Home, Inc., v. Rhodes (1983), 7 Ohio St. 3d 7, 8-9; Kinney v. Mathias (1984), 10 Ohio St. 3d 72, 73; Seasons Coal Co. v. Cleveland (1984), 10 Ohio St. 3d 77, 80; Cohen v. Lamko, Inc. (1984), 10 Ohio St. 3d 167.
A careful review of the record in the instant case reveals that there is competent and credible evidence supporting the ruling of the trial court, and we see no compelling reason for reversing this decision.
The testimony proffered at trial indicated that although there was a mixing of work duties between the business of the prosecutor’s office and the private law practice, priority was uniformly given to the business of the prosecutor’s office. The evidence also revealed that much of the office furniture, supplies and improvements made to the prosecutor’s office were paid out of the law partnership’s funds without reimbursement from the county. The evidence and testimony elicited at trial clearly discloses, as the trial court held, that the appellees have not violated any criminal statute either directly or indirectly.
Accordingly, we affirm the judgment of the court of appeals.

Judgment affirmed.

Celebrezze, C.J., Koehler, Sweeney, Locher, Holmes, C. Brown and J.P. Celebrezze, JJ., concur.
Koehler, J., of the Twelfth Appellate District, sitting for W. Brown, J.